 TEAMSTERS LOCAL 51583Teamsters Local 515 (Roadway Express, Inc.) andCharles E. Helton. Case 10-CB-3027 10-CB-3027March 3, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn August 16, 1979, Administrative Law JudgeRobert C. Batson issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge onlyto the extent consistent herewith.The facts, as set forth in the attached Decision,are undisputed. Helton, the Charging Party, is amember of the Respondent, Teamsters Local 515,as well as the Professional Drivers Council(PROD), a dissident group of Teamsters. Helton isemployed by Roadway Express, Inc., at its Chatta-nooga, Tennessee, facility. On December 14, 1978,Helton posted on the Union's bulletin board in theemployees' breakroom a PROD newsletter criticiz-ing the Teamsters and its leaders. The union bulle-tin board, according to the collective-bargainingagreement, was to be used solely for "official unionbusiness." In fact, for at least 10 years, the Unionhad permitted employees to post all types of no-tices on its bulletin board, e.g., items for sale,church revivals, and nonunion political campaignmaterial. There were two other bulletin boards inthe breakroom; one used by the Employer and an-other "all-purpose board" for use by anyone.Shortly after Helton posted the PROD newsletteron the union bulletin board, it was removed by JobSteward Hannah who acted on instructions fromBusiness Agent Perkins. When questioned byHelton, Perkins stated "that being a union officialhe had the legal right to add to and delete fromthat board, whenever he saw fit." A similar inci-dent occurred shortly thereafter.The Administrative Law Judge found that Hel-ton's conduct was protected by Section 7 of theAct and that the Union's actions were analogous toan employer's application of a presumptively validno-solicitation rule to restrict only union solicita-tion. He reasoned similarly that, although the Re-spondent could lawfully have restricted the use of248 NLRB No. 20its bulletin board to official union business, havingpermitted employees to post all types of notices itcould not prohibit the posting of material critical ofthe Respondent which is protected by Section 7.The Respondent argues, inter alia, that it hasnever allowed its bulletin board to be used for an-tiunion messages; that it would be patently unfairto require it to allow dissident factions to post criti-cal notices about the Union and its leaders on theofficial union bulletin board; that PROD materialwas freely distributed about the breakroom; andthat absolutely no disciplinary action was taken orthreatened by the Respondent against Helton thatcould be the basis for finding a violation of Section8(b)(1)(A). We find merit in the Respondent's case.The cases relied on by the Administrative LawJudge,' although similar, differ critically in the ma-terial fact that they involved employer action andan employer respondent and thus a different sec-tion of the Act.2Section 8(a)(1) makes it an unfairlabor practice for an employer "to interfere with,restrain, or coerce employees in the exercise of therights guaranteed in section 7." Section 8(b)(1)(A),however, makes it an unfair labor practice for alabor organization or its agents to restrain orcoerce employees in the exercise of Section 7rights. We do not agree that the Respondent's ac-tions in this case, completely devoid of any impli-cations of retribution, restrained or coerced Heltonin the exercise of his Section 7 rights. Helton hadready access to other, equally effective, means ofdistribution.3The Respondent did not discipline orthreaten Helton because of his actions. Indeed, theRespondent's agents did not inform Helton it wasthey who removed the material until questioned byhim. Consequently, because we have not found thatthe Respondent's actions in this case have re-strained or coerced Helton in the exercise of hisSection 7 rights, we shall dismiss the complaint.i Also see Container Corporation of America, 244 NLRB No. 53 (1979).2 We have no quarrel with the holding in N.L.R.B. v. Magnavox Com-pany of Tennessee, 415 U.S. 322 (1974); it is the law. But, unlike our dis-senting colleague, we find that it is not controlling. Not only does Mag-navox deal with Sec. 8(a)l), but it also involved whether or not a union'sagreement to a presumptively invalid no-distribution rule-a rule clearlyrestricting the Sec. 7 rights of any opposing union faction-was a bindingwaiver of those individual rights. There is no such restriction at issue inthis proceeding. Here the Respondent, rather than waiving a right thatwas not its own, acquired the use of a bulletin board on the Employer'spremises for union purposes. Moreover, union policing of a union bulletinboard is not the equivalent of the blanket denial to adversaries of "equalaccess to and communications with their fellow employees." Cf. Magna-vox, supra at 326.3 The record is clear that PROD literature is distributed in the break-room Without any action being taken by either the Employer or the Re-spondent, and Helton could also have posted the material on the all-pur-pose bulletin boardTEAMSTERS LOCAL 515 83 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.MEMBER JENKINS, dissenting:The undisputed facts are that the Respondentpermitted its members free use of the official unionbulletin board in the plant for the dissemination ofall types of information, whether union-related ornot, yet it curtailed that freedom of expressionwhen Helton, a member of both the Respondentand a dissident group of Teamsters known asPROD, posted on the board several PROD news-letters critical of the Teamsters and its leadershipwhich tile Respondent promptly removed. My col-leagues have found that the Respondent's suppres-sion of Helton's reviews neither restrained nor co-erced him in the exercise of his Section 7 rights be-cause of the absence of "any implication of retribu-tion" and the availability of means of communica-tion other than the bulletin board. In my view,those factors are irrelevant.The underlying concept involved has been ad-dressed in N.L.R.B. v. Magnavox Company, 415U.S. 322 (1974), where the Court was concernedwith the even-handed dissemination of employeeviews concerning unions, whether for or against,and treated as a nullity the union's contractualwaiver of a no-distribution rule which had theeffect of stifling the dissemination of antiunionviews. In reaching its conclusions, the Court (at325-326) stated that "The place of work is a placeuniquely appropriate for dissemination of viewsconcerning the bargaining representative and thevarious options open to the employees," that "therights of the employees to exercise their choice ofa bargaining representative is involved-whether tohave [none], or to retain the present one, or toobtain a new one. When the right to such a choiceis at issue, it is difficult to assume that the incum-bent union has no self-interest of its own to serveby perpetuating itself as the bargaining representa-tive. ... Moreover, a limitation of the right of in-plant distribution of union literature to employeesopposing the union does not give a fair balance toSec. 7 rights .... For employees supporting theunion have as secure Sec. 7 rights as those in oppo-sition .... It is the Board's function to strike abalance among 'conflicting legitimate interests'which will 'effectuate national labor policy,' in-cluding those who support versus those whooppose the union." In addition, the Court foundthat, within the context of the issue, the availabilityof alternate channels of communication was imma-terial.The Court's rationale controls this case, in whichthere is a plain imbalance in the application of Sec-tion 7 rights. While a union may waive the right todistribute its own institutional literature, it cannotwaive or preclude the employees' right to disse-mintate literature pertaining to their union views. Iconclude, therefore, as did the Administrative LawJudge, that the Respondent's conduct towardsHelton constitutes an unlawful "restriction uponemployees when they begin to question the qualityof their representation." I agree with the Respon-dent's concession that Section 7 rights are in-volved, but not with its argument, which my col-leagues have adopted, that those rights must be bal-anced against the Respondent's "right" to restrictposting on its bulletin board to only those views fa-vorable toward it. Indeed, it is difficult to conceiveof a greater restraint or coercive impact on Section7 rights than that which suppresses freedom of ex-pression concerning matters inherent in that sec-tion. And lack of a threat of reprisal does not le-gitimize the action, but if present would simplyconstitute an additional violation of the Act.I would find, therefore, that the censorshipwhich the Respondent imposed upon Helton re-strained and coerced him in the exercise of his Sec-tion 7 rights. Inasmuch as my conclusions are notpredicated on the disparate application and use ofthe bulletin board theory advanced by the Admin-istrative Law Judge, I find it unnecessary to con-sider his observation that Section 8(b)(1)(A) wouldnot have been violated "had the use of the bulletinboard been confined strictly to official business ofthe Union."DECISIONSTATEMENT OF THE CASEROBERT C. BATSON, Administrative Law Judge: Thisproceeding under the National Labor Relations Act, asamended, 29 U.S.C. 151, et seq., herein called the Act,was heard before me on June 19, 1979, at Chattanooga,Tennessee, based upon a complaint and notice of hearingissued by the Regional Director for Region 10 (Atlanta,Georgia), on March 7, 1979, growing out of a chargefiled by Charles E. Helton, an individual, alleging thatTeamsters Local 515, herein called the Respondent orUnion, had violated Section 8(b)(l)(A) of the Act by in-terfering with the right of employees to engage in statu-torily protected activity.Upon the entire record, including consideration of thepost-trial brief filed by the Respondent and oral argu-ment by the counsel for the General Counsel, and uponsubstantial reliable evidence, I make the following: TEAMSTERS LOCAL 1585FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERThe complaint alleges, the answer admits, and I findthat Roadway Express, Inc., herein Roadway or the Em-ployer, is, and has been at all times material herein, acorporation with an office and place of business locatedat Chattanooga, Tennessee, where it is engaged in the in-terstate transportation of freight. During the 12-monthperiod preceding the issuance of the complaint herein,which is a representative period, Roadway derived rev-enue in excess of $50,000 from the interstate transporta-tion of freight. Accordingly, I find that Roadway is anemployer as defined in Section 2(2) of the Act, engagedin commerce and in operations affecting commercewithin the meaning of Section 2(6) and (7) of the Act.11. THE LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthat the Respondent herein is, and has been at all timesmaterial herein, a labor organization within the meaningof Section 2(5) of the Act.I. THE UNFAIR LABOR PRACTICESTeamsters Local 515 represents the employees ofRoadway at its Chattanooga terminal; at the time of theevents giving rise to this case there was in effect a col-lective-bargaining agreement between Roadway and theRespondent. Article 19, section 2, thereof provides:The Employer agrees to provide suitable space forthe union bulletin board in each garage, terminal orplace of work. Postings by the union on suchboards are to be confined to official business of theunion.In late 1978 Roadway provided three separate bulletinboards located in the employees' "breakroom." Accord-ing to the Charging Party, Helton, the largest of thesebulletin boards was under glass and locked and was usedexclusively by Roadway for posting "work rules, safetynotices ...and union notices put there by the Compa-ny...." Over the "change machine" was a smaller "all-purpose board" which was, according to Helton, used bythe Company, the Union, and the employees, and wascommonly known as the "sick fund" board. The thirdbulletin board was located over the water fountain andwas used primarily by the Union for posting its officialnotices to employees. However, it is admitted that thisbulletin board was also used by employees and nonem-ployees, for posting notices such as "church revivals, andcars for sale, homes for sale ...the centerfold of 'play-boy' ...outside real estate companies ...CB coffeebreaks ..." and nonunion political campaign materialfor local, county, and state elections. In short, it is ad-mitted that there were no restrictions on the use of thisbulletin board by either Roadway or the Union until De-cember 1978.Some members of Local 515 employed at Roadwaywere also members of an organization called ProfessionalDrivers Council, commonly known as, or nicknamed,PROD. PROD is a nationwide rank-and-file organizationwithin the Teamsters and exists chiefly to achieve refor-mation of the Teamsters Union. Roadway Express, Inc.,239 NLRB No. 76 (1978). Charles Helton, who joinedPROD in October 1978, testified that his understandingof the purpose of PROD was to reform the Teamsters bybringing to the members' attention corruption within theUnion and to disseminate information concerning gov-ernmental agencies which could assist in solving variousproblems. A prerequisite for joining PROD is member-ship in the Teamsters Union.Prior to December 14, 1978, Helton received fromPROD a copy of its newsletter entitled "Prod Dispatch,"which was accompanied by a newspaper article dealingwith Internal Revenue Service charges brought against aLas Vegas gambler for $9.5 million in back taxes. Ac-cording to the article the Teamsters pension fund hadloaned the gambler $146 million since 1974. The articleand the accompanying PROD editorial can be character-ized conservatively as extremely critical of the Teamstersand its leaders. On December 14, Helton posted this arti-cle and editorial on the bulletin board over the waterfountain, which was generally referred to as the unionbulletin board. The parties stipulated that Job StewardDon Hannah removed the article on instructions ofLocal Business Agent Bobby Perkins. When Helton con-fronted Perkins about the removal of the PROD materi-al, Perkins told him "that being a union official he hadthe legal right to add to or delete from that board, what-ever he saw fit," and kept asking Helton, "[D]o you digPROD?"'This scenario was repeated on January 8, 1979, whenHelton posted a copy of the Prod Dispatch, which ap-pears to be an official publication of PROD, on the samebulletin board. It is not denied that Job Steward JakeEverett forthwith removed the posting.2The Prod Dispatch posted by Helton on January 8was also extremely critical of the Union and its leader-ship and singled out a number of union officials and at-tributed improper or illegal conduct to them.Perkins testified that he received copies of most of thePROD literature and decided that he should not permitit to be posted because:It was derogatory, it was adverse toward our localunion and the Teamsters in general. And, I felt itshouldn't be there because it created controversyamong the members ...I felt it should not go onthe board ...I At the hearing Perkins testified in the same vein, contending that theUnion negotiated with the Company for all the bulletin hoards and itcould police whatever was posted there2 Shortly after this event, Roadway removed all three bulletin boardsfrom the breakroom in order to paint the walls When this was accom-plished only two bulletin boards were replaced and they were both underglass and locked. Apparently the Company uses one board and the Unionthe other. However, the "sick fund" information is posted on one, withthe Company's permission, and according to Helton, some personal items,such as items for sale had been posted, but "[N]ot to the extent they oncedid"After both the bulletin boards were placed under glass and locked,Helton requested, and was denied, permission by the terminal manager topost PROD literature on the bulletin hoards This incident provoked thefiling of charges against Roadway by Helton, which were dismissed bythe Regional OfficeTEAMSTERS LOCAL 55 85 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Respondent introduced into evidence severalpieces of PROD literature and in its brief cites numerousexcerpts from the material which are highly critical ofthe Union and allegations of corruption within theUnion. 3IV. CONTENTIONS OF THE PARTIESThe General Counsel contends that the Union's re-moval of the PROD literature from the bulletin board onDecember 14, 1978, and January 8, 1979, interfered withemployees' Section 7 rights in violation of Section8(b)(1)(A) of the Act. This contention is predicated onthe theory that the Respondent had permitted all othertypes of notices to be posted, including personal, reli-gious, and social notices and that the PROD literaturesought to be posted dealt with promotion of safety andinternal union reforms and was clearly a protected con-certed activity. The General Counsel appears to concedethat, had the bulletin board remained pure, i.e., used onlyby the Union for the posting of materials relating to "of-ficial business of the Union" as provided in the contract,there would be no violation for the prohibition of post-ing PROD literature.The Respondent contends that it did not violate Sec-tion 8(b)(l)(A) by removing the PROD literature andargues that its allowing the posting of noncontroversial,nonunion-related materials, such as personal, religious,and social notices to be posted ..."did not create anautomatic right in a group that is opposed politically tothe incumbent officers and that vilifies the union withsuch statements as corruptions, anti-democratic, etc, aright to utilize the bulletin board of the Union." It arguesthat the bulletin board is an arm of the Local Unionwhich was negotiated and, "in that facility, is the spokes-man for the Local Union." Thus, it would conclude thatthe Union has a right to control the bulletin board sinceit did not interfere with any other means of distributingthe literature available to it. Finally, the Respondentargues that the "vilifying language" contained in the lit-erature could lead to serious altercations between parties,especially if the government were ordering the Union toallow it to be posted on its own bulletin board.V. ANALYSIS AND CONCLUSIONThe Respondent asserts that the Board has not yet de-cided the issue presented here.The Respondent makes no contention that Helton's ac-tivities here in support of PROD are not pertinent tomatters encompassed by Section 7 of the Act. PROD ac-tivity not only extends to reform of the Union but alsoserves as a vehicle for employee expression of concernsover their conditions of employment. Such activity isclearly protected by Section 7 of the Act. See RoadwayExpress, Inc., 239 NLRB No. 76, wherein the Boardfound that the discharge of an employee for engaging inPROD activity violated Section 8(a)(1) of the Act; andTranscon Lines, 235 NLRB 1163 (1978), wherein theBoard found that an employer's interference with the dis-tribution of PROD literature violated Section 8(a)(1).That Helton's activity in posting the PROD notices, lit-' The foregoing facts, as found, are not in dispute.erally inviting his fellow employees to join with him inunion activities, constitutes protected concerted activityas intended in the statute, cannot be denied. Republic Avi-ation Corporation v. N.L.R.B., 324 U.S. 793 (1945);N.L.R.B. v. Magnavox of Tennessee Company, 415 U.S.322 (1974).In my view this case fits squarely into the logic under-lying the Board's case law dealing with the discrimina-tory application of a valid no-solicitation rule. Here theUnion negotiated for a bulletin board for its use, "to beconfined to official business of the Union." Local busi-ness agent, Bobby Perkins, testified that he considered allthe bulletin boards to be negotiated by the Union andclearly considered it the Union's responsibility to policetheir usage. The Union chose, at least since 1967, not torestrict the bulletin board or boards to official unionbusiness as provided in the contract.4Since the Unionelected to permit the bulletin board that it had negotiatedfor its official use to be used freely by employees for theposting of personal, religious, and social notices, itcannot now prohibit the use of the bulletin board for theposting of material critical of the Union. True, had theuse of the bulletin board been confined strictly to officialbusiness of the Union, there would be no violation hereof Section 8(b)(1)(A). However, such is not the case."I find it immaterial to the issue here that the employ-ees were free to, and did, disseminate the PROD litera-ture to employees by leaving it on tables in the break-room and in other ways. Similarly, the Respondent'scontention that employees were likely to mistake thePROD material for official Teamsters material is withoutmerit. While the December 14 posting did not state onits face that it was published or disseminated by PROD,a reading of the literature clearly discloses that it was aproduct of PROD.Finally, contrary to the Respondent's contention, Icannot conclude that the material posted by Helton loststatutory protection because of its "vilifying language."While the material was certainly controversial and aimedat bringing about a reform of the Union, it was not sooffensive, flagrant, violent, or extreme as to render it un-protected. See Dreis & Krump Manufacturing, Inc., 221NLRB 309 (1975). There can be no restriction upon em-ployees when they begin to question the quality of theirrepresentation. The Respondent's contention that suchliterature could lead to altercations between parties ismere conjecture and without any evidentiary support.In both oral argument and in brief, the Respondentargues, in effect, that it should not be forced to allow itsmembers who are dedicated to reforming the Union,which encompasses the ousting of the present leadership,to utilize its bulletin boards for the dissemination of theirviews. As heretofore indicated, had the bulletin boardbeen restricted to the exclusive use of the Union for itsofficial business, I would agree with the Respondent.However, such was not the case. The Respondent cannotnow restrict its usage simply because the items postedare critical of it.I must presume that the Employer condoned the breach of the con-tract provision restricting the use of the bulletin board to official unionbusiness.5 Cf. Vincent's Steak House, Inc., 216 NLRB 647 (1975). TEAMSTERS LOCAL 51587Accordingly, for the foregoing reasons, I find that theRespondent has violated Section 8(b)(1)(A) of the Act byremoving statutorily protected literature from the bulle-tin board on the Employer's premises which was placedthere by its members.CONCLUSIONS OF LAW1. Jurisdiction is properly asserted in this proceeding.2. By removing from the bulletin board on Roadway'spremises literature placed there by employees, whichwas related to the exercise of Section 7 rights, the Re-spondent has interfered with, restrained, and coerced em-ployees and its members in the exercise of those rights,in violation of Section 8(b)(1)(A) of the Act.3. The unfair labor practice described above affectscommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYIt having been found that Respondent engaged in anunfair labor practice in violation of Section 8(b)(1)(A) ofthe Act, it shall be ordered to cease and desist therefromand to take certain affirmative action designed to effectu-ate the purposes of the Act. Such affirmative action shallbe the posting of the informational notice to membersand employees attached hereto and entitled "Appendix"and to comply with its terms. Said notice shall be postedon all bulletin boards on the premises of Roadway Ex-press, Inc., at Chattanooga, Tennessee, where the Unionposts material relating to official union business as wellas in the Union's Chattanooga offices and meeting placesfor members.[Recommended Order omitted from publication.]